TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00189-CV


  Appellant, Joseph S. Babb as Guardian of the Estate of Paul Marx // Cross-Appellants,
  Nellie Katherine Marx; Sandra Jones; and William Donald Marx, Individually and as
    Co Trustees of the Paul Marx 2013 Management Trust; and Johnnie Love-Marx

                                               v.

Appellees, Nellie Katherine Marx; Sandra Jones; and William Donald Marx, Individually
   and as Co Trustees of the Paul Marx 2013 Management Trust// Cross-Appellees,
   Joseph S. Babb as Guardian of the Estate of Paul Marx and Johnnie Love-Marx


                  FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
      NO. C-1-PB-16-000686, THE HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                                          ORDER



PER CURIAM

              Appellant Joseph S. Babb as Guardian of the Estate of Paul Marx (the Guardian)

and Appellees/Cross-Appellants Nellie Katherine Marx, Sandra Jones, and William Donald

Marx, Individually and as Co-Trustees of the Paul Marx 2013 Management Trust (the Co-

Trustees) have filed a joint motion to voluntarily dismiss the Guardian’s appeal.1 They represent

that the Guardian’s appeal is severable from and without prejudice to the pending cross appeals




       1 In an order granting the Guardian’s motion to substitute as appellant in place of Paul
Marx, the Guardian was also inadvertently listed as a Cross-Appellee. See Marx v. Marx,
No. 03-20-00189-CV, 2020 WL 5508950, at *1 (Tex. App.—Austin Sept. 3, 2020, order) (per
curiam). The directed re-styling of this case corrects this inadvertent mistake.
between the Co-Trustees and Johnnie Love-Marx. See Tex. R. App. P. 42.1(a)–(b). We grant

the motion and dismiss the Guardian’s appeal.

              We direct the Clerk of this Court to re-style the case:


Appellants, Nellie Katherine Marx, Sandra Jones, and William Donald Marx, Individually and as
 Co Trustees of the Paul Marx 2013 Management Trust// Cross-Appellant, Johnnie Love-Marx

                                                v.

  Appellee, Johnnie Love-Marx// Cross-Appellees, Nellie Katherine Marx, Sandra Jones, and
  William Donald Marx, Individually and as Co Trustees of the Paul Marx 2013 Management
                                           Trust



              It is ordered on November 19, 2020.



Before Justices Goodwin, Triana, and Smith




                                                2